UNITED STATES DISTRICT COURT USDC SDNY

 

SOUTHERN DISTRICT OF NEW YORK DOCUMENT
ARLENE DELGADO, ELECTRONICALLY FILED
DOC #:
Plaintiff, DATE FILED: _ 5/27/2021

 

-against-

19 Civ. 11764 (AT)

DONALD J. TRUMP FOR PRESIDENT, INC.,
TRUMP FOR AMERICA, INC., SEAN ORDER
SPICER, individually, REINCE PRIEBUS,
individually, STEPHEN BANNON,
individually,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed the parties’ letters at ECF Nos. 76, 79. Accordingly,

Plaintiffs request to move to amend her complaint is GRANTED;
By June 10, 2021, Plaintiff shall move to amend the complaint!;

By June 17, 2020, Defendants shall file their opposition papers; and
By June 24, 2020, Plaintiff shall file her reply, if any.

PWwWNPr

SO ORDERED.

Dated: May 27, 2021

New York, New York j-

ANALISA TORRES
United States District Judge

 

 

! The Court’s order at ECF No. 63 granted Plaintiff leave to amend her complaint to add additional facts relevant to
her tortious interference claim. Plaintiff shall only brief her proposed additional amendments.
